Citation Nr: 0910980	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  05-14 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
major depression secondary to a service connected right 
shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1971 to 
September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In September 1999 the Board denied service connection for 
major depression secondary to a service connected right 
shoulder disability.  The Veteran did not appeal.  In August 
2003, the Veteran requested that his claim for service 
connection be reopened and, in February 2004, the RO 
determined that new and material evidence had not been 
received to reopen the claim.  The Veteran appealed and, in 
August 2007, the Board remanded the case to the RO for 
additional development in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  In January 2009, the RO 
readjudicated the claim and determined that no new and 
material evidence had been received to reopen the claim.  
Regardless of the RO's determination on the matter of 
reopening the Veteran's claim for service connection, that 
decision is not binding on the Board, and the Board must 
decide whether new and material evidence has been received to 
reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 
(Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993) (holding that Board reopening is unlawful when new and 
material evidence has not been submitted).  


FINDINGS OF FACT

1.  Service connection for major depression secondary to a 
service connected right shoulder disability was denied by a 
September 1999 final Board decision.

2.  The additional evidence received since the September 1999 
Board decision is not new and material and does not raise a 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The September 1999 Board decision which denied service 
connection for major depression secondary to a right shoulder 
disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.1100(a), 20.1104 (2008).

2.  New and material evidence has not been received since the 
September 1999 Board decision to reopen the claim.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA must meet all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  


A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).  With respect to new 
and material evidence claims, VA must notify a claimant of 
the evidence and information that is necessary to (1) reopen 
a claim, and (2) establish entitlement to the underlying 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) 
(2008); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, VCAA 
notice must include an explanation of the meaning of both 
"new" and "material" evidence, and must describe the 
particular type of evidence necessary to substantiate any 
service connection elements found to be insufficiently shown 
at the time of the prior final denial.  

In this case, letters dated in May 2005 and August 2007 were 
sent by VA to the Veteran in accordance with the duty to 
notify provisions of VCAA and Kent.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Kent, supra.  In August 2007, the Board 
remanded the case to the RO for readjudication of the claim 
in compliance with VCAA.  The claim was readjudicated, and a 
supplemental statement of the case (SSOC) was promulgated in 
January 2009.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) recently held that a 
statement of the case or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III, 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  
Therefore, although the notice letters were not sent prior to 
initial adjudication of the Veteran's claim, this was not 
prejudicial to him, since the claim was readjudicated.  

In the letters noted above, the Veteran was provided adequate 
notice as to the evidence needed to substantiate his claim.  
He was informed of the evidence necessary to establish 
entitlement, what evidence was to be provided by the 
appellant and what evidence the VA would attempt to obtain on 
his behalf; it also in essence told him to provide relevant 
information which would include that in his possession.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The August 2007 letter met squarely with the notice 
requirements of Kent.

With respect to the assignment of effective dates, because 
the Board's decision herein denies the claim, no other 
disability rating or effective date is being, or will be, 
assigned.  Therefore, there is no possibility of prejudice to 
the Veteran under the notice requirements of Dingess/Hartman.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service, VA and private treatment records have 
been obtained to the extent possible.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Board notes that, since the August 
2003 claim to reopen, the Veteran has not been provided a VA 
examination in connection with his claim of service 
connection secondary to a right shoulder disorder.  38 C.F.R. 
§ 3.327(a).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  However, VA need not conduct an 
examination with respect to the claims of whether new and 
material evidence has been received to reopen previously 
denied claims of entitlement to service connection because 
the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to 
reopen only if new and material evidence is presented or 
secured.  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (holding that 
VA need not provide a medical examination or medical opinion 
until a claim is reopened).  See also Woehlaert v. Nicholson, 
21 Vet.App. 456 (holding that adequacy of VA medical 
examination mooted upon Board's determination that claimant 
not entitled to reopening of claim, and conduct of VA medical 
examination, when claimant had not presented new and material 
evidence.)

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman, 19 Vet. App. 473.

Law and Analysis

The Veteran contends that his current major depression is 
related to his service connected right shoulder disorder.

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

However, before reaching the merits of the Veteran's claim, 
the Board must first rule on the matter of reopening of the 
Veteran's claim.  That is, the Board has a jurisdictional 
responsibility to consider whether it is proper for the claim 
to be reopened.  Jackson v. Principi, supra; Barnett v. 
Brown, supra.  

As noted above, service connection for major depression 
secondary to a right shoulder disorder was denied by the 
Board in September 1999.  There was no appeal of this 
decision, and it became final.  Therefore, the laws and 
regulations governing finality and reopening of a previously 
disallowed claim are pertinent in the consideration of the 
current claim on appeal.  

A decision by the Board shall be final and binding on all 
field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2008).  

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).  

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  Because the September 1999 
Board decision is the last final disallowance, the Board must 
review all of the evidence submitted since that action to 
determine whether the Veteran's claim for service connection 
should be reopened and readjudicated.  Evans v. Brown, 9 Vet. 
App. 273, 282-83 (1996).  If new and material evidence is 
presented with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

"New" evidence is defined as evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If the Board determines that the evidence 
submitted is new and material, it must reopen the case and 
evaluate the appellant's claim in light of all the evidence.  
Justus, 3 Vet. App. at 512.

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  


Evidence of record at the time of the September 1999 Board 
decision consisted of service treatment records, an August 
1990 report from Dr. Bender, an October 1994 RO hearing 
transcript, an August 1997 VA psychological examination, 
United States Post Office records, and VA and private 
treatment records.

Although a September 1971 report of medical history indicates 
that the Veteran suffered from depression, service treatment 
records show no evidence of complaints of or treatment for 
depression or any other psychological disorder while in 
service. 

Private treatment records indicate that the Veteran was 
hospitalized for major depression with agitation in August 
1990.  See August 1990 report from Dr. Bender; see also 
December 1990 private hospital discharge report.  At that 
time, the past history of dislocated right shoulder was 
noted, but the Veteran's history consisted mainly of his 
problems with his supervisor at work.  In fact, the Veteran 
admitted to increasing homicidal thoughts and frequent 
rumination about his supervisor.  The Veteran had visualized 
himself killing the supervisor.

At a personal hearing before a Hearing Officer at the RO in 
October 1994, the Veteran testified that his shoulder 
disability led to restrictions at work and that this 
continuing restriction led to confrontations with his direct 
supervisor.  This relationship deteriorated and the Veteran 
was not allowed to transfer to another position at his place 
of employment, the U.S. Post Office.  The ongoing hostility 
led to homicidal ideation on the Veteran's part and he 
subsequently admitted himself to a hospital for treatment of 
the psychiatric disorder.

The evidence of record mostly concerns the Veteran's ongoing 
difficulties with his right shoulder.  See generally VA 
treatment records; see also U.S. Post Office records.  VA 
treatment records confirm the pain and repetitive stress 
associated with his shoulder disability.  However, these 
treatment records do not relate the Veteran's shoulder 
disorder with any psychological disorder.

The Veteran underwent a VA psychological examination in 
August 1997.  He was diagnosed with recurrent major 
depression, mild, without psychotic features.  The examiner 
opined that since he did not know of a direct physiological 
mechanism between the service connected shoulder condition 
and major depression, he did not diagnose a mood disorder due 
to a general medical condition.  He also noted that, 
listening to the Veteran, he did not hear an emphasis of the 
shoulder disability (pain, change in self- image) as much as 
on the malevolence by a supervisor as a causal element of the 
Veteran's emotional distress.

The Veteran underwent a VA orthopedic examination in October 
1997 where he was diagnosed with a right shoulder disability, 
status post-reconstructive surgery.  The examiner further 
noted that due to the type of shoulder surgery and the degree 
of pain at the examination, it was unlikely that the Veteran 
could return to his previous job at the post office or do any 
job involving extensive/repetitive use of the right shoulder.

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  The Board, in essence, found that there was no 
medical evidence of a link between the Veteran's major 
depression and his service-connected right shoulder 
disability.  Put another way, Element (3) of the Wallin 
analysis was absent. 

The evidence of record since the October 2003 Board decision 
includes an October 2003 VA examination and VA treatment 
records from 2002 to 2007.

The October 2003 VA examination shows a diagnosis of 
traumatic arthritis in the bilateral shoulders, but contains 
no notation or diagnosis regarding the Veteran's depression.  
VA treatment records reflect continued treatment for a 
bilateral shoulder disorder and depression.  Records show a 
history of depression as well as bipolar disorder and 
personality disorder.  See October 2007 VA treatment record.  
The records do not indicate a link between a shoulder 
disorder and the Veteran's depression.

The additional VA medical records, while "new" to the 
extent that they were not previously of record, are not 
"material" in that they do not offer any probative evidence 
showing that the Veteran's depression is related to his 
service connected right shoulder disability.  The evidence 
previously considered by the Board in 1999 showed treatment 
for depression and a right shoulder disorder, but no evidence 
linking the depression to service or a service connected 
disorder, specifically the right shoulder disorder.  While 
the most recent VA medical records show continued treatment 
for depression, there remains no competent evidence 
suggesting a link between the Veteran's depression and a 
service-connected right shoulder disorder.  See VA treatment 
records from 2002 to 2007.  Thus, while treatment records are 
new, they are cumulative of prior evidence previously 
considered by the Board in 1999.  

While the Veteran believes that his depression is due to his 
right shoulder disorder, he is not competent to offer a 
medical opinion, and such statements do not provide a 
sufficient basis for reopening a previously disallowed claim.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that 
where resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  Rather, 
there is no competent medical opinion relating the Veteran's 
depression to a service connected disorder.  Thus, the Board 
finds that the evidence received since the September 1999 
prior final Board decision does not raise a reasonable 
possibility of substantiating the claim of service connection 
for major depression secondary to a right shoulder disorder.

As a whole, the additional evidence does not offer evidence 
that is both new and material.  Therefore, the Board finds 
that the additional evidence is not new and material, since 
it does not include competent medical evidence linking the 
Veteran's major depression to his service connected right 
shoulder disorder.  Accordingly, a basis to reopen the claim 
has not been presented.  

The Veteran remains free, of course, to apply to reopen his 
claim at any time with the RO, especially if he obtains 
medical evidence showing that his major depression is related 
to service or a service connected disorder.  




ORDER

New and material evidence not having been received, the claim 
to reopen the previously denied claim of entitlement claim of 
entitlement to service connection for major depression 
secondary to a service connected right shoulder disability is 
denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


